Citation Nr: 1524042	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-26 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in Reno, Nevada

THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure.

2.  Entitlement to an initial rating higher than 20 percent for neurocardiogenic syncope.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel
INTRODUCTION

The Veteran served on active duty from October 1974 to August 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in August 2012 and July 2013 by the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2015, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge.  

The issues of entitlement to a higher initial rating for neurocardiogenic syncope and entitlement to a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides such as Agent Orange during service.

2.  The Veteran's diabetes mellitus, type II, was diagnosed many years after service, and it is not linked to service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

With regard to the Veteran's service connection claim for diabetes mellitus, a standard December 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records, post-service VA and private treatment records, and records from the Social Security Administration have also been obtained.  While the Veteran's VA treatment records created after September 2013 are not of record, there is no indication that these records, which would presumably show the Veteran's ongoing treatment for his diabetes mellitus, would provide a link between his currently-diagnosed diabetes mellitus and service.  Thus, the claim need not be remanded to obtain these records.  

Moreover, while the Veteran has not been provided with a VA examination and related medical opinion to determine the relationship between the Veteran's diabetes mellitus and service, VA's duty to obtain such an examination has not been triggered, as the evidence does not establish that the Veteran was exposed to herbicides such as Agent Orange in service, or indicate that he developed diabetes mellitus during service or that it is otherwise relate to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The RO also requested and obtain the results of research conducted by the National Personnel Records Center in order to ascertain whether the Veteran's circumstances of service did indeed expose him to Agent Orange.  

In sum, VA's duties to notify and assist, as they pertain to the Veteran's service connection claim for diabetes mellitus, have been met, and the Board may address the merits of the claim.

Service Connection Claim

The Veteran asserts that he developed diabetes mellitus, type II, during service, but that the related symptoms were suppressed given his diet and exercise regimen.  Alternatively, he posits that he developed diabetes mellitus when he was exposed to Agent Orange while handling equipment contaminated with the herbicide during his service from 1974 to 1976 in Ft. Campbell, Kentucky.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Establishing direct service connection generally requires (1) evidence of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).  Additionally, service connection will be presumed for certain chronic diseases such as diabetes mellitus if manifested to a compensable degree within a year of separation of service.  See 38 U.S.C.A. § 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Turning first to the Veteran's contention that he developed diabetes mellitus as a result of his in-service exposure to Agent Orange, the Board acknowledges that the post-service development of diabetes mellitus, type II, will be presumed to be related to established in-service Agent Orange exposure.  U.S.C.A. § 1116(a), (b); 38 C.F.R. § 3.307(a)(6)(ii).  

However, as the circumstances of the Veteran's service did not include service on the landmass of Republic of Vietnam or other areas in which Agent Orange use is documented, his exposure to Agent Orange is not presumed, and evidence reflecting his affirmative exposure to Agent Orange is required.  In that regard, the Veteran asserts that he was exposed to Agent Orange while stationed at Ft. Campbell, Kentucky, when he would work with equipment that had been used in the Republic of Vietnam.  However, the Board finds that the Veteran's supposition that he was possibly exposed to Agent Orange from equipment that could have been contaminated with Agent Orange while it was present on the landmass in Vietnam is not sufficient to affirmatively establish his exposure to Agent Orange.  

Moreover, service documents fail to indicate such exposure.  In response to related research requests, the RO was informed that the Veteran's available unit records failed to document his unit's exposure to Agent Orange.  Moreover, the RO was informed that with regard to allegations of secondary Agent Orange exposure, such as from cleaning airplanes or other equipment, there is no evidence or presumption of secondary exposure based on being near equipment that handled or sprayed Agent Orange, as there are no studies of which VA is aware that show harmful health effects from such secondary exposure other than for certain Air Force personnel using possibly contaminated C-123 aircraft, which is not the case here.  Accordingly, the evidence of record does not establish the Veteran's in-service Agent Orange exposure, and presumptive service connection for diabetes mellitus, type II, may not be awarded pursuant to 38 C.F.R. § 3.307.

With regard to the Veteran's contention that his diabetes mellitus initially manifested during service but was asymptomatic due to his in-service diet and exercise regimen, the Veteran, as a layperson, does not possess the requisite medical expertise to establish the in-service incurrence of his diabetes mellitus as this is a medically complex question.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Thus, competent medical evidence is required to establish in-service inception; however, the medical evidence of record fails to suggest such a correlation.  The Veteran had no elevated blood glucose readings recorded during service, and on separation from service, the Veteran's endocrine system was assessed as normal, and his urinalysis failed to reveal any traces of sugar or albumin.  Moreover, per the Veteran's own report, he was first diagnosed with diabetes mellitus, type II, in early 1990, approximately 14 years after his discharge from service.  The earliest treatment of record is from 1997, at which time the Veteran was noted to have a history of diabetes mellitus, and the Veteran reports that the records from the treatment provider who diagnosed diabetes mellitus in 1990 have been destroyed.  

Likewise, the medical evidence does not support a theory that the Veteran's diabetes mellitus manifested during service or within a year of service, but remained undetected for 14 years thereafter.  In that regard, while the Veteran reports that his diabetes mellitus was quite advanced at the time of its detection in 1990, his 1997 treatment records reflect that his diabetes mellitus was managed by diet but not by any medication, to include insulin injections often prescribed to treat more advanced diabetes mellitus.

In sum, the competent evidence of record fails to establish the Veteran's in-service exposure to herbicides such as Agent Orange or suggest that he initially developed diabetes mellitus during service or within a year of service.  Accordingly, the preponderance of evidence is against the claim; there is no reasonable doubt to be resolved, and service connection for diabetes mellitus, type II, is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure, is denied.

REMAND

As the Veteran was last afforded a VA examination to assess the severity of his service-connected neurocardiogenic syncope in March 2011, approximately four years ago, and as he testified during his Board hearing that his syncope has increased in frequency and severity since that time, a new VA examination assessing the current severity of his syncope is required.  

Moreover, as the Veteran reports that he receives treatment exclusively from VA for this disability, his recent, outstanding VA treatment records must be obtained.  

Adjudication of the Veteran's claim for entitlement to a TDIU must be deferred pending this requested development. 

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from September 2013.

2.  Schedule the Veteran for a VA examination conducted by an appropriate medical professional to determine the current severity of the Veteran's neurocardiogenic syncope.  The Veteran's entire claims file, to include all electronic records, must be made available for the examiner to review.

After reviewing the claims file, the examiner is to elicit a history from the Veteran of his neurocardiogenic syncope episodes since he was last examined in March 2011.

The examiner is then to conduct a relevant clinical examination and state:

(a) whether the Veteran's has had neurocardiogenic episodes that are characterized by generalized tonic-clonic convulsion with unconsciousness, and if so, the number of such episodes since March 2011; and 
 
(b) whether the Veteran's has had neurocardiogenic episodes that are characterized by a brief interruption of consciousness or conscious control associated with staring or rhythmic blinking of eyes or nodding of the head; or sudden jerking movements of the arms, truck, or head; or sudden loss of postural control; and if so, the number of such episodes since March 2011.

(c) whether it is at least as likely as not (50 percent or more probability) that the Veteran's neurocardiogenic syncope, when considering his educational background and vocational experience, but not his age, render him unable to secure or follow a substantially gainful occupation.  

A complete rationale must be provided for all opinions rendered.

3.  Then, readjudicate the claims for entitlement to an initial higher rating for neurocardiogenic syncope and entitlement to a TDIU.  If the full benefit sought with regard to either claim is denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

